Citation Nr: 1028292	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for corneal abrasion of the 
right eye.

4.  Entitlement to service connection for breathing problems, to 
include as due to asbestos exposure.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to April 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Milwaukee, Wisconsin, that denied the claims on appeal.  

The Board notes the Veteran requested a hearing in his June 2007 
substantive appeal form, which was initially scheduled for 
September 2008.  The Veteran requested that this hearing be 
rescheduled for a video conference hearing.  Such hearing was 
scheduled, but the Veteran failed to appear for his hearing 
despite multiple proper notices being sent to his last known 
address.  The Veteran has not indicated good cause for missing 
his hearing nor has he requested the hearing be rescheduled.  
Accordingly, the Board deems the Veteran's hearing request 
withdrawn.

The Board notes that, in his October 2006 notice of disagreement 
(NOD) and June 2007 substantive appeal, the Veteran also 
indicated that he disagreed with the October 2006 denial of his 
claims for service connection for bilateral hearing loss and 
tinnitus.  In a January 2010 rating decision, the RO granted 
service connection for the Veteran's hearing loss and tinnitus.  
This decision was a complete grant of benefits with respect to 
these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issues are not currently on appeal before 
the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of diabetes mellitus 
that is etiologically related to a disease, injury, or event in 
service, to include exposure to herbicides.

2.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a low back disorder 
that is etiologically related to a disease, injury, or event in 
service

3.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of an ocular disorder 
that is etiologically related to a disease, injury, or event in 
service.

4.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a respiratory 
disorder that is etiologically related to a disease, injury, or 
event in service, to include exposure to asbestos.

5.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of an ankle disorder 
that is etiologically related to a disease, injury, or event in 
service.

6.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of shin splints that is 
etiologically related to a disease, injury, or event in service.

7.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a knee disorder that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A chronic low back disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  A chronic ocular disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

5.  A chronic ankle disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  A chronic shin splint disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

7.  A chronic knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in March 2006 satisfied most of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Board notes that records from the Social 
Security Administration (SSA) were obtained and associated with 
the claims file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
also incurred multiple workplace injuries, for which he filed 
claims for workman's compensation benefits.  The Veteran 
indicated that he had sought these records from his then 
employer's insurance provider, but that he had been unsuccessful.  
The Veteran has at no time referenced additional outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  As such, in the circumstances of this case, 
additional efforts to assist or notify him in accordance with the 
VCAA would serve no useful purpose and the Veteran is not 
prejudiced by the Board considering the merits of the claims in 
this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of: 
(1) a current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Board notes that the 
Veteran was provided a VA examination in December 2009 for each 
of the claims on appeal, save for the diabetes mellitus and 
ocular disorder claims.  During the course of the examination, 
the examiners considered the Veteran's claims of disability with 
respect to the back, knees, shins, ankles, and lungs, and 
diagnosed a current disability of degenerative joint disease with 
respect to the back, ankles, knees, and respiratory system, but 
no current shin disorder was diagnosed.  As will be discussed in 
greater detail below, the examiners based their opinions on 
review of the claims file and available medical records, the 
Veteran's reported history, his current symptoms, and a physical 
examination.  Based on the foregoing, the examiners were unable 
to render a current diagnosis of a shin disability.  With respect 
to the back, knees, ankles, and respiratory system, the examiner 
diagnosed a current disability, but was unable to link the 
disabilities to service, while providing a sufficient rationale 
for the opinions.  The Board, therefore, finds the December 2009 
VA examination reports to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claims for service connection for the back, knees, ankles, lungs, 
and shins.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

With respect to the Veteran's claims for service connection for 
diabetes mellitus and an ocular disorder, the Board concludes an 
examination is not needed.  As will be discussed in greater 
detail below, there is no evidence of chronic ocular disorder in 
service or that the Veteran developed diabetes mellitus, type II, 
in service or within one year of service.  After service, the 
earliest treatment for either of these claims was in 2004.  
Moreover, the Board believes there is no credible evidence 
suggesting an association between any current ocular disorder or 
diabetes mellitus, type II, and any event, injury, or disease in 
service.  The Veteran, furthermore, concedes that he did not seek 
treatment for either disorder until approximately fifteen (15) 
years after service.  Under such circumstances, the Board finds 
that obtaining a VA examination or opinion is not necessary to 
decide this appeal with respect to the issues of service 
connection for diabetes mellitus and an ocular disorder.  
38 C.F.R. § 3.159.
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include arthritis and diabetes mellitus, may 
be presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
The above provision is inapplicable in this case, as there is no 
competent evidence of a diagnosis of arthritis or diabetes 
mellitus, type II, at any time during service or within one year 
of service, nor does the Veteran so allege.   
 
Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  Such diseases include, among others, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  Id.

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Accordingly, the Board will consider 
service connection on a presumptive and direct basis.

Diabetes Mellitus, Type II

Based on the evidence submitted by the Veteran in support of his 
claim, he contends that he currently has diabetes mellitus, type 
II, as a result of exposure to herbicides during service in 
Okinawa, Japan.  Specifically, the Veteran contends that he was 
lifting a 55-gallon drum that ruptured and drenched him in 
herbicides from the waist down.  Thereafter, the Veteran asserts 
that he was unable to change his clothing for two (2) days.  
Subsequently, the Veteran claims to have noticed numbness and 
decreased sensation in his lower extremities.  In addition, the 
Veteran recalls two (2) incidents where native Japanese, while 
wearing yellow chemicals suits, sprayed the foliage surrounding 
the perimeter of the base. 
 
As an initial matter, with respect to service connection for 
diabetes mellitus based on presumed exposure to herbicides during 
service in Vietnam during the applicable time period, the Board 
notes that the Veteran does not contend that he served in 
Vietnam.  As noted above, however, the Veteran contends that he 
was exposed to herbicides during her service in Okinawa, Japan.  
The Veteran asserts that the labels on several containers 
indicated they were herbicides.  In an attempt to verify the 
Veteran's contentions, the RO confirmed the Department of Defense 
(DoD) list of herbicide use/testing outside of Vietnam did not 
contain any site on Okinawa.  In addition, the RO determined that 
all supplies of Agent Orange were destroyed in 1977 and, 
therefore, exposure by the Veteran in 1979 was unlikely.  
Finally, there was no DoD record of small scale herbicide use to 
control roadside brush on Okinawa in 1979.  In addition, the RO 
contacted the Joint Services Records Research Center (JSRRC) to 
determine whether herbicides, to include Agent Orange, were used 
on Okinawa during the Veteran's service there.  In an October 
2006 response, the JSRRC stated that there was no information 
that Agent Orange was ever used, stored, or tested at Camp 
Schwab, Okinawa and, therefore, could not confirm such use during 
the Veteran's 1979 deployment there.  

The Board has considered the Veteran's assertions that he was 
exposed to herbicides while in service on Okinawa.  Certainly, 
the Veteran is competent to report seeing barrels labeled as 
herbicide.  Credibility, however, is an adjudicative 
determination and the Board has "the authority to discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the Board ultimately finds the records of 
the JSRRC and DoD, which do not indicate herbicide storage or use 
on Okinawa in 1979, as the more persuasive and credible evidence 
as to the likelihood that he was exposed to herbicides on Okinawa 
in 1979.  While the Board acknowledges the Veteran's sincere 
belief that he was exposed to herbicides on Okinawa in 1979, the 
Board notes that it is based on his recollection of events that 
occurred decades in the past, and the Board is of the belief is 
recollection is effectively rebutted by the official evidence of 
record regarding herbicide use during that time period.  

Furthermore, with respect to service connection on any other 
basis, the Veteran's service treatment records do not reflect any 
complaints, treatment, or diagnoses of diabetes mellitus, type 
II, during service, nor has the Veteran contended that he 
developed diabetes mellitus, type II, in service.  Indeed, the 
Veteran had urinalysis testing that was negative for sugars in 
June 1981, March 1984, October 1985, and April 1989.  

After service, the Veteran was first diagnosed with diabetes 
mellitus, type II, in April 2005.  Various medical records 
indicate that the Veteran gained nearly 200 pounds following 
separation from service.  In February 2006, his private treating 
physician attributed his diabetes mellitus to his obesity.  

Thus, the earliest evidence of record of treatment for diabetes 
mellitus, type II, is more than fifteen (15) years after service 
and after the Veteran had gained nearly 200 pounds.  The service 
treatment records indicate no problems with blood glucose levels 
in service, despite multiple testings.  The Veteran has not 
claimed treatment for or symptomatology of diabetes mellitus, 
type II, on an ongoing basis since service.  Indeed, the Veteran 
acknowledges that he was not diagnosed with diabetes mellitus, 
type II, until April 2005.  

In addition, no medical professional has suggested a link between 
in-service herbicide exposure or any other incident of service 
and the Veteran's current diabetes mellitus, type II.  In fact, 
the only reference by a medical professional to etiology relates 
the Veteran's diabetes mellitus to his obesity.

The Board acknowledges the Veteran's sincere belief that his 
current diabetes mellitus, type II, was caused by exposure to 
herbicides in service.  The Board recognizes that there are 
instances in which lay testimony can probative evidence in 
medical matters.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, as a lay 
person, he is not competent to offer an opinion on complex 
medical questions, such as opining as to whether his diabetes 
mellitus, type II, is related to his alleged in-service herbicide 
or other chemical exposure in service.  Therefore, this is not a 
case in which the Veteran's beliefs alone can serve to establish 
any association between his diabetes mellitus and his military 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As service connection on a presumptive basis is inapplicable in 
this case, there is no credible evidence of a continuity of 
symptomatology since service, there is no indication that the 
Veteran is competent to render a medical opinion otherwise 
linking his current conditions to service, and there is no other 
medical evidence linking current diabetes mellitus, type II, to 
any incident of service, to include exposure to herbicides, the 
Board concludes that the preponderance of the evidence is against 
granting service connection on either a direct or presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309; Combee, supra; Jandreau, 
supra; Shedden, supra.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for skin lesions must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back, Bilateral Knees, and Bilateral Ankles

The Veteran also claims that his current degenerative arthritis 
of his low back, bilateral knees, and bilateral ankles is a 
result of his military service.  Specifically, the Veteran notes 
two (2) lifting injuries in service where he injured his back.  
After the first injury, he claims that his back was more 
susceptible to injury and was more frequently aggravated.  As to 
the bilateral knees and ankles, the Veteran claims that the 
combination of his flat feet and the physical rigors of military 
service caused his multiple knee and ankle problems in service 
and his current knee and ankle degenerative arthritis.

The Veteran's service treatment records indicate that in April 
1977, June 1981, March 1984, October 1985, and April 1989, 
physical examination of the joints, including the spine and lower 
extremities, was normal.  In a Report of Medical History in April 
1977 there is a notation that the Veteran fractured his right 
ankle in 1976, prior to service.  A contemporaneous examination 
noted pes planus and scars on the right shin and right ankle.  In 
September 1977, the Veteran reported right knee pain.  Physical 
examination was negative and the examiner assessed strained right 
knee ligaments.  In March 1979, the Veteran complained of right 
ankle pain.  A March 1980 record noted complaints of back pain 
since a lifting injury while on mess hall duty, but x-rays were 
normal.  Follow-up appointments over the next several weeks 
indicated that the problem was resolving.  In October 1981, the 
Veteran reported trauma to the posterior right knee and was 
assessed with pain of the soft tissue of the posterior right 
knee, patellar region.  In February 1985, the Veteran was seen 
for low back pain after lifting two fuel cans.  On evaluation he 
had right-sided muscle spasm and a subsequent treatment note 
indicated that he had been diagnosed with lumbar strain.  In June 
1985, the Veteran sprained his left ankle playing volleyball.  X-
rays were negative.  In July 1985, the Veteran again was seen for 
a follow-up for a left ankle sprain that was healing, with 
decreased pain and swelling.  In October 1985, the Veteran denied 
recurrent back pain, trick or locked knee, or bone, joint or 
other deformity.  Again, as noted above, on separation in April 
1989, the Veteran's spine and lower extremities were normal on 
examination.

After service, a December 2001 treatment record from the 
Veteran's treating VA rheumatologist noted that the Veteran 
understood that his knee and ankle pain were caused by his weight 
gain, as the pain was mostly on weight bearing.  At that time the 
Veteran weight 379 pounds.  In November 2002, the Veteran began 
treatment with a private treatment provider and reported 
arthritis of the ankles and knees and bilateral ankle pain.  The 
resulting x-ray of the left ankle indicated degenerative 
arthritis.  In November 2003, the Veteran received follow-up 
treatment for a workplace injury to his back six weeks prior.  At 
that time, the Veteran's back pain had stabilized, but due to his 
obesity his recovery was expected to be slow.  In January 2004, 
the Veteran reported several previous workplace back injuries, 
including in September 2003, October 2003, and January 2004.  The 
treatment provider assessed lumbar back pain with recurrence 
secondary to new injury at work.  The treatment provider noted 
that the Veteran had made a complete recovery from his previous 
injuries, with some residual pain and disability.  At that time 
the Veteran refused physical therapy.  In November 2004, the 
Veteran reported developing back pain again, after an injury 
while reaching for the pepper shaker.  His treatment provider 
assessed lumbar back strain.  A December 2005 x-ray showed 
minimal degenerative changes of the lumbar spine.  

In February 2006, the Veteran's treatment provider attributed his 
osteoarthritis to his obesity and noted that weight loss seemed 
nearly impossible to the Veteran and that he had neither the time 
nor the money to undergo stomach stapling surgery.  In April 
2006, the Veteran sought treatment for back pain with onset 
following an automobile accident the previous week.  The Veteran 
noted that his back pain was improving, but that he was normally 
a slow healer.  The examiner assessed back strain secondary to a 
motor vehicle accident.  In addition, the Veteran reported 
bilateral knee pain that the treatment provider attributed to 
degenerative arthritis.  

In June 2006, the Veteran was afforded an orthopedic evaluation 
for SSA disability evaluation purposes.  At that time, the 
Veteran complained of pain in his knees, back, right shoulder, 
and right wrist.  The Veteran reported onset of pain in the back 
of his knees approximately one and a half years previously.  The 
examiner noted x-rays from December 2005 showed degenerative 
changes of the Veteran's spine.  The Veteran noted worsening back 
pain since his April 2006 motor vehicle accident.  On 
examination, the Veteran weighed 419 pounds.  X-rays of the knees 
showed minimal degenerative changes.  After interview and 
examination, the examiner diagnosed the Veteran with degenerative 
joint disease of the bilateral knees and noted that the disorder 
was currently mild, but could be expected to worsen due to the 
Veteran's morbid obesity.  The examiner attributed the Veteran's 
arthritis of the spine to his obesity, but also noted the April 
2006 motor vehicle accident and the Veteran's history.  

In March 2009, the Veteran again reported his three (3) back 
injuries while working as an assistant manager at a casino.  The 
treatment provider noted that x-rays of the knees showed minor 
joint space narrowing, but no significant arthritis or bone 
spurs.  Later that month, VA treatment records indicate 
complaints of leg, knee, hip, and back pain.  After physical 
examination, the treatment provider's impression was massive 
obesity with subsequent degenerative joint changes and 
recommended weight reduction, diet, and exercise.

In December 2009, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records and 
specifically discussed several of the Veteran's prior injuries 
and complaints, including the degenerative changes to the back, 
knees, and ankles.  At that time, the Veteran reported spraining 
both ankles in service, once while playing volleyball and the 
other jumping from a 5 ton truck.  He claimed to have twisted 
both his knees while working in the motor pool.  As to his back, 
the Veteran reported a lifting injury, after which he required 
four days bed rest and two weeks of light duty.  He also reported 
two other lifting injuries that hurt his back.  Contemporaneous 
x-rays showed arthritis of the back, knees, and ankles.  With 
respect to etiology, the examiner was unable to link the 
Veteran's current arthritis of the back, knees, and ankles to his 
military service.  With respect to the reasons that the examiner 
was unable to find such a link, the examiner noted a July 2009 
treatment record advising the Veteran that his knee and ankle 
pain was secondary to his weight.  The examiner also noted a 
March 2009 record noting massive obesity with subsequent 
degenerative joint changes.  The examiner also discussed the 
multiple in-service treatments for back, knee, and ankle 
problems, but noted that after separation from service the 
Veteran sought no treatment for his ankles and back for almost 
two decades.  Finally, the examiner noted the April 2006 motor 
vehicle accident where the Veteran's back was injured.  Given the 
above, the examiner was unable to link the Veteran's current 
back, ankle, and knee arthritis to his military service.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current back, ankle, or knee disabilities were incurred 
in or aggravated by his military service.  

As noted above, the Veteran's service treatment records indicate 
various complaints regarding the back, ankle, and knee.  That 
said, in each case the problems stemmed from a specific event, 
for example lifting a container, that represented an acute injury 
that resolved after treatment.  For the last several years of 
service, the Veteran had no complaints of back, knee, or ankle 
pain and his April 1989 separation examination showed a normal 
spine and lower extremities.  After service, the Veteran did not 
seek treatment for over a decade after service and only after 
gaining nearly 200 pounds.      

The Board notes that the December 2009 VA examiner reviewed the 
claims file, including medical records, contemporaneous x-rays, 
interviewed the Veteran, and conducted a physical examination.  
In addition, the examiner specifically considered whether the 
current degenerative arthritis of the back, ankles, and knees 
could be linked to service, but could not do so.  The opinion 
provides an adequate rationale, as the examiner discussed the 
multiple notations attributing the Veteran's arthritic problems 
to his weight, as well as noting the multiple years between 
service and seeking treatment, and the intervening workplace and 
vehicular accidents.    

In addition, the Board notes the multiple notations, both private 
and VA, attributing the Veteran's arthritic problems to his 
morbid obesity.  No medical treatment provider has attributed the 
Veteran's current degenerative arthritis of the back, ankles, and 
knees to his military service.

The Board has considered the Veteran's reports of back, ankle, 
and knee pain, beginning in service.  As discussed above, the 
Veteran is competent to describe pain he experienced on a regular 
and ongoing basis from service, but he is not competent to 
diagnose that pain as degenerative joint disease, nor is he 
competent to link any current diagnosis of arthritis to his 
military service.  See Jandreau, supra.  In addition, the Board 
notes that the medical reports and the Veteran statements raise 
significant doubt as to the credibility of the Veteran's 
assertion that he experienced continuing pain from service.  For 
example, the Veteran noted in April 2006 with respect to his back 
that he normally was a slow healer, suggesting that while he may 
have suffered periodic injuries to the back they eventually 
resolved in each instance.  More significantly, the Veteran 
actually reported the onset of pain in the back and the knees one 
and a half years previously.  Given this inconsistency, the Board 
finds the Veteran's assertions of continuity of back, knee, and 
ankle problems from service to be substantially outweighed by the 
findings of the competent VA health care specialist.  

In summary, all complaints of pain noted in service were 
associated with a specific injury or otherwise attributable 
incident.  After service, the Veteran was not diagnosed with 
degenerative arthritis of the back, knees, or ankles for nearly 
fifteen years.  No medical professional has ever attributed the 
Veteran's current degenerative arthritis of the back, knees, and 
ankles to his military service and, indeed, the multiple 
treatment providers have specifically attributed the arthritis to 
another factor, the Veteran's weight, and the December 2009 VA 
examiner specifically noted an inability to link the current 
degenerative arthritis to the Veteran's military service.  Thus, 
the Board finds that the benefit of the doubt doctrine is not for 
application, and that the claim must be denied.  See generally 
Gilbert, supra; Shedden, supra.

Respiratory Disorder 

In addition, the Veteran claims that he has a current respiratory 
disorder as a result of his military service.  Specifically, the 
Veteran alleges that he has a respiratory disorder as a result of 
exposure to asbestos.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) observed that there has 
been no specific statutory guidance with regard to claims for 
service connection for asbestos-related diseases, nor had the 
Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB 
Circular"), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The DVB 
circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  (This has now been 
reclassified in a revision to the Manual at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA 
must ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to exposure in service.  Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period 
for asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of the disease, and that 
an asbestos-related disease can develop from brief exposure to 
asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos and 
the prevalence of disease found in particular occupations, and 
they direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after service; 
and determine whether the disease is related to the putative 
exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's service personnel and treatment 
records in the claims file clearly show exposure to asbestos.  
The Veteran maintained motor vehicles and his duties included 
buffing brake pads that contained asbestos without respiratory 
protection.  Consequently, the Board concedes that the Veteran 
was exposed to asbestos during service.  Thus, the primary 
question is whether he has a current disability related to that 
exposure.

With respect to the service treatment records, in approximately 
1979, the Veteran reported chest pains for four days and had 
decreased breath sounds in the left upper lobe, but x-rays were 
normal.  In August 1980, the Veteran had shortness of breath, 
decreased breathing sounds in the left upper lobe, and a slight 
pleuratic rub in the right lung.  In October 1985, the Veteran 
denied shortness of breath.  An October 1986 record indicated 
prior exposure to asbestos due to sanding asbestos brake shoes 
without protective equipment.  At that time, the Veteran reported 
cough and an eight year history of smoking a pack of cigarettes 
per day.  On examination, there were no crackles or wheezing 
observed.  In December 1986, it was noted that the Veteran had 
not presented any asbestos exposure-related respiratory 
abnormalities.  In April 1989, x-rays of the chest were negative.  
The Veteran's contemporaneous separation examination indicated a 
normal respiratory system.

After service, a September 1998 x-ray indicated possible 
parenchymal scarring, rather than an acute minimal pneumonitis.  
In April 2002, the Veteran underwent a pulmonary function test 
that was consistent with questionable obstructive lung disease.  
In December 2006, the Veteran reported being short of breath and 
that he had been exposed to asbestos in service.  On examination, 
the Veteran had coarse breath sounds and wheezing.  Prior and 
subsequent examinations yielded similar findings.

In December 2009, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records and 
specifically discussed several of the Veteran's prior injuries 
and complaints.  At that time, the Veteran reported removing 
brake shoes from military vehicles and rebuffing pads that 
contained asbestos.  Contemporaneous x-rays showed an 
unremarkable radiographic evaluation of the chest.  Based on the 
foregoing, the examiner diagnosed the Veteran with mild chronic 
obstructive pulmonary disease (COPD).  As to etiology, the 
examiner opined that the Veteran's lung condition was not at 
least as likely as not due to his history of asbestos exposure.  
By way of explanation, the examiner noted, 

Asbestos-induced diseases are probably caused by the 
direct toxic effects of the fibers on pulmonary 
parenchymal cells as well as the release of various 
mediators.  There [was] no parenchymal disease noted 
on the chest x-ray done on December 18, 2009.  
Asbestosis causes inter[s]titial lung disease [a] 
restrictive type of disease but this veteran has 
obstructive lung disease and Asbestos exposure is not 
one of the etiologies for these kind[s] of lung 
diseases.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current respiratory disorder related to military service, 
to include asbestos exposure in service.  The Board has 
considered the notation regarding the September 1998 x-rays 
suggesting parenchymal scarring.  This notation, however, at 
best, indicates only a possible symptom related to asbestos 
exposure, rather than a diagnosis of asbestosis or other 
respiratory disease related to asbestos exposure.  Moreover, the 
notation does not even provide a definitive conclusion as to the 
nature of the symptom, noting that the reviewer "favors" the 
opinion that a left base lateral opacity represents parenchymal 
scarring, rather than an acute minimal pneumonitis.  Such a 
record, therefore, is significantly outweighed by the December 
2009 VA examiner's opinion.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (holding that a physician's statement that the Veteran 
may have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bostain v. West, 11 Vet. App. 
127 (1998) (holding that a physician's opinion that an 
unspecified preexisting service-related condition "may have" 
contributed to the Veteran's death was too speculative to be new 
and material evidence).  

The other medical evidence of record consistently supports a 
diagnosis of an obstructive respiratory problem.  For example, 
the April 2002 treatment record noted findings consistent with 
questionable obstructive lung disease.  In addition, the December 
2009 VA examiner reviewed the claims file and medical records, 
including contemporaneous x-rays, and ultimately concluded that 
there was no evidence of a restrictive lung disease, but that the 
Veteran had an obstructive lung disease, COPD.  Given the 
comprehensive review of the Veteran's documented medical history 
in the December 2009 VA examination report and the sufficient 
rationale discussed above, the Board finds the opinion expressed 
therein to be the most persuasive and probative evidence of 
record.

The Board has considered the Veteran's lay assertion that he has 
lung disease due to asbestos exposure in service.  Certainly, he 
is competent to report respiratory symptoms, and the nature and 
circumstances of his service, and his testimony in that regard is 
entitled to some probative weight.  However, a lay person is not 
competent to offer an opinion on complex medical questions, and 
the Board believes that, as a lay person, the Veteran is not 
competent to offer an opinion as to the underlying etiology of 
those symptoms, to include attributing them to asbestos exposure 
in service.  See Jandreau, supra.

In short, there is no clear medical nexus of record linking a 
specific lung disorder to asbestos exposure in service, and the 
most probative opinion of record is against finding any such 
nexus.   As such, the Board concludes that the preponderance of 
the evidence is against the claim.  Thus, the Board finds that 
the benefit of the doubt doctrine is not for application, and 
that the claim must be denied.  See generally Gilbert, supra; 
Shedden, supra.

Shin Splints

The Veteran also claims that he currently has shin splints as a 
result of his military service.  Specifically, the Veteran 
alleges that the physical activity of service, combined with his 
flat feet, caused shin splints.

During service, in October 1979, the Veteran complained of 
bilateral lateral ankle pain.  Examination of the ankles was 
normal and the assessment was shin splints.  The Veteran's 
separation examination in April 1989 indicated normal lower 
extremities, while noting several lower extremity scars.

After service, the claims file does not indicate that the Veteran 
has sought treatment for problems to either shin, in general, or 
for shin splints in particular.  In that regard, the Board notes 
the Veteran experiences certain neuropathy symptoms in the lower 
extremities, but these have been consistently attributed to 
disorders not of the lower extremities, but to upper body 
problems or system-wide disorders, such as diabetes mellitus or 
low back radiculopathy.  

In December 2009, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records and 
specifically discussed several of the Veteran's prior injuries 
and complaints.  Contemporaneous x-rays showed normal bilateral 
tibia and fibula.  With respect to etiology, the examiner was 
unable to link the Veteran's claimed shin splints to his military 
service, noting that the December 2009 x-ray of the bilateral 
shins was normal.  

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current shin splint disability that was incurred in or 
aggravated by his military service.  

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's sincere belief in his claim for shin 
splints, there is no competent medical evidence of record showing 
the Veteran to currently have shin splints or other disorder of 
the lower leg.  It is somewhat unclear whether the Veteran is 
even claiming current problems with his shins.  To the extent 
that he is claiming current symptoms, however, no medical 
provider has diagnosed a current lower leg or shin disorder.  
Recent x-rays in December 2009 have shown normal shins.    

In addition, the December 2009 VA examiner considered the 
Veteran's claim, but was unable to opine as to any link between a 
current disorder and the Veteran's military service, as there was 
no current shin disorder.  To the extent that the Veteran is 
attempting to link any current problems to his military service, 
as discussed above, the Veteran does not have the specialized 
medical training necessary to link any current shin disorder to 
his military service.  See Jandreau, supra; see also Layno v. 
Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that 
the Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise). 
 
Moreover, to the extent that the Veteran experiences current pain 
in the shins, although this is somewhat unclear from the record, 
the Board notes that a symptom alone, such as pain, absent a 
finding of an underlying disorder, cannot be service connected.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).  

As there is no competent medical evidence of a current shin 
disorder or a link between the disorder and military service, the 
Board concludes that the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  See generally Gilbert, supra; Shedden, 
supra.
 
Ocular Disorder

Finally, the Veteran claims that he currently has a right eye 
disorder as a result of his military service.  Specifically, the 
Veteran alleges that he currently has erosion of the cornea due 
to ocular contact with small arms lubricant (LSA) from the M16A1 
while firing the weapon.  

The Veteran's service treatment records indicate that in June 
1984 he sought emergency treatment for a cut under the right eye.  
On examination, there was a 2 cm superficial laceration of the 
right lateral infra orbital area.  The cut required five 
stitches.  There is no indication of or treatment for injury to 
the right eye itself.

After service, the claims file indicates that in January 2002, 
while obtaining treatment for allergic rhinitis, the Veteran's 
eyes were clear.  Indeed, the first and only treatment for eye 
problems was in April 2004, at which time the Veteran reported a 
red and painful right eye throughout the weekend after working on 
Saturday in conditions with sawdust.  The Veteran was unsure 
whether there was a foreign body in the right eye, but that it 
felt as though there was.  On examination, the right eye was very 
red, with no foreign body visible; however, a corneal ulceration 
was seen and the Veteran was referred to a specialist for 
evaluation.  There is no evidence that the Veteran made an 
appointment with the specialist, nor does the Veteran contend 
that he did.  In December 2006, the Veteran was observed to have 
periorbital edema of the eyelid during a general medical 
examination, about which the Veteran did not complain and for 
which no diagnosis was made or treatment prescribed.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current ocular disability that was incurred in or 
aggravated by his military service.  

The Veteran's service treatment records do not indicate treatment 
for an eye disorder, save for prescription eyeglasses.  In that 
regard, the Board notes that refractive errors of the eyes are 
congenital or developmental defects and not disease or injury 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  Id.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) 
(service connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was subject 
to a superimposed disease or injury). 
 
Pursuant to regulations, myopia, astigmatism, hypermetropia, and 
presbyopia are not considered diseases or injuries for purposes 
of service connection, even if there is a decrease in visual 
acuity during service.  There must be evidence of a superimposed 
injury.  In this case, the Veteran claims that small arms 
lubricant came in contact with his eyes and caused blurred vision 
and asserts that he has been diagnosed with erosion of the 
cornea, which he believes was caused by the lubricant coming in 
contact with his eyes.  

As noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich, supra; 
Brammer, supra.  While the Board recognizes the Veteran's sincere 
belief in his claim for an ocular disorder, there is no competent 
medical evidence of record showing the Veteran to currently have 
a chronic ocular disorder.  In that regard, the Board notes that 
there is no medical evidence that the Veteran has been diagnosed 
with erosion of the cornea.  The Board has considered the April 
2004 assessment of right corneal ulceration.  Significantly, the 
Veteran attributed onset of symptoms of pain and redness to a 
time after working in an area with sawdust in the air two days 
previously.  Thus, there is no evidence of continuity of 
symptomatology of pain or redness from service.  Moreover, the 
treatment provider indicated that the condition generally was 
acute in nature, resolving within 24 to 48 hours.  As there is no 
evidence of further treatment or complaints, the condition, 
indeed, appears to have been brief and to have fully resolved.  

To the extent that the Veteran attributes his blurred vision 
experienced in service to his April 2004 corneal ulceration or 
other ocular problems, the Board notes that while the Veteran is 
competent to describe blurred vision, he is not competent to make 
a complex diagnosis of corneal erosion or otherwise attribute 
blurred vision to problems other than a refractive error of the 
eye.  See Jandreau, supra.   
 
As there is no competent medical evidence of a current chronic 
ocular disorder or a link between the disorder and military 
service, the Board concludes that the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See generally Gilbert, 
supra; Shedden, supra.
 



ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for corneal abrasion of the 
right eye is denied.

Entitlement to service connection for breathing problems, to 
include as due to asbestos exposure, is denied.

Entitlement to service connection for a bilateral ankle disorder 
is denied.

Entitlement to service connection for bilateral shin splints is 
denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


